DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 	Applicant’s response filed March 15, 2021 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-3, 5-8, 46-48, 51, 71 and 74-80 are currently pending.  Claims 7-8, 51, 71 and 80 are withdrawn. Claim 1 is currently amended.  Claims 4, 9-45, 52-70 and 72-73 are cancelled.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Interpretation
	Regarding the instant claims and the phrase “pharmaceutical preparation”, it is noted that the instant claims are directed to a composition comprising at least 108 β2 microglobulin-deficient platelets that are substantially free of leukocytes and substantially all of the β2 microglobulin-deficient platelets are functional, and at least 60% of the β2 microglobulin-deficient platelets are positive for CD41a and CD42b expression.  
	As noted in M.P.E.P. § 2111.02, "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction." As such, the limitation "pharmaceutical preparation" does not affect the patentability of the claimed composition. Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. 
Regarding claim 6 and the functional limitation reciting “platelets are functional for at least 2, 3, or 4 days after storage at room temperature”, it is noted that this recitation is interpreted as functional language and is not given patentable weight because the said functional recitation does not appear to add additional structural limitations to the instant claimed product.  See MPEP 2106 (II) (C) and 2111.02 (II).  Additionally, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  See MPEP 2112.01 (I).
Claim 46 recites limitations directed at the process used to prepare the claimed platelets, e.g. contacting non-adherent feeder-free culture of B2 microglobulin-deficient megakaryocytes with hematopoietic expansion medium and thrombopoietin (TPO).  
The claims are directed to a composition, per se.  Regarding limitations directed to the manner in which the platelet composition has been produced, such limitations are product-by-process steps which define the composition.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.                 
	In the instant case, if the product by process limitations are considered, the process imparts these features:  β2 microglobulin-deficient platelets wherein at least 60% are positive for CD41a and CD42b expression.  Thus, any composition comprising β2 microglobulin-deficient platelets wherein at least 60% are positive for CD41a and CD42b expression would appear to read on the claimed composition.  As such instant claim 46 is interpreted as a product by process limitation.  
	Likewise claims 47-48 and 74-79 recite additional limitations directed to the process used to prepare the claimed composition. For example, claim 47 recites “the method further comprises culturing pluripotent stem cells engineered to be β2 deficient in a feeder-free culture comprising TPO or a TPO agonist to form megakaryocytes”, claim 48 recites “wherein the β2 microglobulin-deficient megakaryocytes are β2 microglobulin knockout megakaryocytes”, claim 75 recites limitations directed at culturing the megakaryocytes and claim 78 recites the “megakaryocytes are cultured at a temperature greater than 37°C and equal to or less than 40°C.”  As set forth immediately above, if the product by process limitations are considered, the process imparts these features:  production of β2 microglobulin-deficient platelets wherein at least 60% are positive for CD41a and CD42b expression.  Thus, any composition comprising β2 microglobulin-deficient platelets wherein at least 60% are positive for CD41a and CD42b expression would appear to read on the claimed composition.  As such instant claims 47-48 and 74-79 are interpreted as a product by process limitation.  



Claim Rejections - 35 USC § 103
Rejections Withdrawn
RE: Rejection of Claims 1-2 and 4-6 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomson, as evidenced by Socratic:
Applicant has amended claim 1 to now recite the limitation “wherein at least 60% of the β2 microglobulin-deficient platelets are positive for CD41a and CD42b expression.”  It is noted that Thomson does not further teach at least 60% of the platelets are positive for CD41a and CD42b, therefore the rejection is withdrawn.

RE: Rejection of Claim 3 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomson, as evidenced by Socratic, and as further evidenced by UIDL:
Claim 3 depends directly from claim 1.  For the reasons set forth above the rejection of claim 1 over Thomson, as evidenced by Socratic has been withdrawn. Therefore, the rejection of claim 3 is also withdrawn.

RE: Rejection of Claims 46-48 and 74-79 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomson, as evidenced by Socratic, and further in view of Li, as evidenced BioLegend:
Applicant’s arguments (Remarks, page 9), regarding the cited reference to Li and the limitation directed to at least 60% of the population of platelets being double positive for CD41a and CD41b, are found persuasive in view of Li’s Example 22 which demonstrates that the produced platelets have at best 15% of the population that are double positive for CD41a and CD42b. Therefore, Applicant’s remarks with respect to the limitation directed to the β2 microglobulin-deficient platelet population having at least 60% of which are positive for CD41a and CD42b expression have been fully considered and are persuasive.  The rejection of Claims 46-48 and 74-79 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomson, as evidenced by Socratic, and further in view of Li, as evidenced BioLegend has been withdrawn. 

New ground of Rejection
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-3, 5, 6, 46-48 and 74-79 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. 
The following rejection is set forth upon further consideration of updated prior art search.
The rationale set forth below conforms to current Office practice for examination of claims under § 101.
These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation.  All of the claims are directed to a statutory category, e.g., a composition (Step 1: YES).  
The next part of the analysis involves whether the claimed invention recites or is directed to one or more judicial exceptions (Step 2A, prong one).
	Claim 1:  Claim 1 is directed to a biological composition comprising:
at least 108 β2 microglobulin-deficient platelets, wherein the preparation is substantially free of leukocytes, wherein substantially all of the β2 microglobulin-deficient platelets are functional, and wherein at least 60% of the β2 microglobulin-deficient platelets are positive for CD41a and CD42b expression.
Claim 46:  Claim 46, as discussed above at Claim Interpretation, claim 46 recites limitations directed at the process used to prepare the claimed platelets, e.g. contacting non-adherent feeder-free culture of β2 microglobulin-deficient megakaryocytes with hematopoietic expansion medium and thrombopoietin (TPO).  
If the product by process limitations are considered, the process imparts these features:  β2 microglobulin-deficient platelets wherein at least 60% are positive for CD41a and CD42b expression.  Thus, any composition comprising β2 microglobulin-
	As is recognized by the instant specification (paragraph [0002]), platelets are tiny blood cells that perform the vital and highly specialized function of blood 
clotting. Almost a trillion platelets circulate in the average person's blood, and the turnover is such that the entire platelet population is replaced every 10 days.  
	It is further noted that Wani et al., (PNAS, March 28, 2006, Vol. 103, No. 13, pages 5084-5089; see PTO-892) teaches that β2 microglobulin-deficiency occurs in the native human population.  Wani discloses the analysis of serum samples from 2 siblings (S1 and S2) suspected of being β2 microglobulin deficient (Abstract). The serum samples were analyzed by ELISA and found to have β2 microglobulin (β2M) levels that were 100-fold less (i.e. less than 10 ng/ml), as compared to normal controls (Table 1, page 5085), i.e. β2 microglobulin deficient.  Further DNA sequencing analysis was performed for β2M for both siblings and revealed a single nucleotide transversion (G913C) in exon 1. Both siblings were homozygous for the single nucleotide transversion of the β2M gene (Results, first and second paragraphs, right column, page 5084; Discussion, first paragraph, right column, page 5086). Although DNA would be obtained from the nucleated white blood cells present in the archived blood samples, it is noted, given the β2M deficiency is the result of genetic mutation, it is considered that all the subjects’ cells, including blood platelets, would be β2M deficient.
	Feng et al. (Stem Cell Reports, 2014; IDS 8/7/2018) and Mutreja et al. (Indian J Med Res 145, May 2017, pages 629-634; see PTO-892) evidence that the expression of CD41a and CD42b in human platelets is greater than 60% (i.e. at least 60% of the platelets are positive for both CD41a and Cd42b).  Feng’s analysis specifically 
	Thus, although Wani et al does not further indicate the 2 siblings platelets are at least 60% double positive for CD41a and CD42b, Feng and Mutreja evidence that at least 60% of human platelets are double positive for CD41a and CD42b. Therefore, claims 1 and 46 encompass a natural product.
	Further regarding claim 1 and the limitation that the platelet preparation is substantially free of leukocytes, there is no indication that the purified platelets (i.e. removal of leukocytes) have any characteristics that are different from naturally occurring platelets. It does not appear that the purification results in any difference in function or structure as compared to the nature-based product. 
Thus, claims 1 and 46, as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the natural product.  Thus the claimed composition does not have markedly different characteristic from what occurs in nature and is a "product of nature" exception.  Accordingly the claims are directed to an exception (Step 2A, prong one: YES).  Thus, the claims do not qualify as eligible subject matter, and are rejected under 35 U.S.C. 101.
Claims 2-3 and 5-6: Claims 2 and 3 further define the platelet concentration (claim 2) and platelet attributes such as platelet volume (claim 3).  Claims 5 and 6 further define the platelets are human (claim 5) and the platelets are functional for at least 2, 3, or 4 days after storage (claim 6).  These limitations do not limit the claimed 
Thus the claimed composition does not have markedly different characteristics from what occurs in nature and is a "product of nature" exception.  Thus, the claims do not qualify as eligible subject matter, and are rejected under 35 U.S.C. 101.
Claims 47-48: Claims 47-48 depend directly from claim 46 and further recite additional limitations directed to the process used to prepare the claimed composition.  Claim 47 recites the pluripotent stem cells are engineered to be β2 deficient and claim 48 recites the β2 microglobulin deficient megakaryocytes are β2 microglobulin knockout megakaryocytes.  However, as set forth above at Claim Interpretation, these limitations are directed to the manner in which the product is produced and if the product by process limitations are considered, the process imparts these features:  production of β2 microglobulin-deficient platelets wherein at least 60% are positive for CD41a and CD42b expression. For the reasons set forth above regarding the teachings of Wani, Feng and Mutreja, the product-by-process limitations do not limit the claimed composition in such a way that is markedly different from their natural counterpart.
Claims 74-79:  Claims 74-79 depend directly from claim 46 and recite additional limitations directed to the process used to prepare the claimed composition. As set forth above at Claim Interpretation, if the product by process limitations are considered, the process imparts these features:  production of β2 microglobulin-deficient platelets wherein at least 60% are positive for CD41a and CD42b expression.  For the reasons set forth above regarding the teachings of Wani, Feng and Mutreja, the product-by-process limitations do not limit the claimed composition in such a way that is markedly different from their natural counterpart.

The next part of the analysis involves whether the claimed invention recites additional elements that integrate the judicial exception into a practical application (Step 2A, prong two).
Given the claims are directed to a composition, the claims do not recite additional steps that integrate the judicial exception into a practical application (Step 2A, prong two: No).
The final part of the analysis involves whether the claimed invention, as a whole, recite something “significantly more” than the judicial exceptions (Step 2B).  
In view of the above and considered as a whole, the claimed composition does not have markedly different characteristics from what occurs in nature and such elements discussed above are not significantly more than the indicated judicial exceptions.  Thus, the claims do not qualify as eligible subject matter, and are rejected under 35 U.S.C. 101 (Step 2B: NO).


Conclusion
No claim is allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/Examiner, Art Unit 1633